Citation Nr: 1720844	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable evaluation for medial epicondylitis of the left elbow.

2. Entitlement to an initial compensable evaluation for medial epicondylitis of the right elbow.

3. Entitlement to an initial evaluation in excess of 10 percent for left wrist tendinitis with ganglion cyst.

4. Entitlement to an initial evaluation in excess of 10 percent for right wrist tendinitis with ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to all issues on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the issues of increased initial evaluations for bilateral wrist and elbow disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


